Bloodworth, J.,
dissenting. I can not agree with the opinion of the majority of the court on the merits of this case. I think the principle announced in Bennett Lumber Co. v. Martin, 132 Ga. 491 (64 S. E. 484), should control this case and the judgment should be affirmed. In that case the Supreme Court held: “ Where title to real estate is conveyed by a duly recorded deed to secure a debt, and the grantee takes the deed and advances the money loaned, without notice and before the record of a materialman’s lien upon the propert)1', the title thus acquired is superior to such lien.” See also Milner v. Wellhouse, 148 Ga. 275, 276 (2) (96 S. E. 566); Willingham-Tift Lumber Co. v. Barnes, 147 Ga. 209 (2) (93 S. E. 201); Englehart-Hitchcock Co. v. Central Investment Co., 136 Ga. 564 (71 S. E. 787). It is insisted in the brief of counsel for plaintiff in error that “ while the conveyance in the case at bar was before the contractor began his work, the advances under the conveyance, as per the program at the time of the conveyance, were made some before but mostly after the beginning of the contractor’s work, and Paul Elmore’s contract was performed with full actual notice to the Southern Bank & Trust Company, who even guaranteed the payment for the fixtures installed by his labor.” (Italics ours.) The fact that at the time the loan was made a program was agreed upon as to how the money borrowed was to be paid out can not affect the lien created by the deed; nor will this lien be affected because of the fact that “petitioner paid the pay-rolls on said improvements, and paid for the material going into said building, and advanced money for the architects and contractors on said work.” Nor would the lien be affected even though the Southern Bank & Trust Company guaranteed the payment -for the fixtures installed by Elmore, the company’s deed antedating such installment. The ruling is not in conflict with that in Oglethorpe Savings & Trust Co. v. Morgan, 149 Ga. 787 (102 S. E. 528), cited and relied upon by counsel for plaintiff in error, but is easily differentiated therefrom. The statement •of facts in that case shows that “ at the time of the execution of the trust deed the trustee named therein, the substituted trustee, and the several creditors had actual knowledge of the pendency of the plain*78tiff’s contract and notice of his claim of lien,” and in the opinion it is said: “ The plaintiff made his contract, commenced the execution of it, and put the trustee on notice of his claim of lien before the execution of the deed.” The court said also in the opinion in that ease: “It is true that while the rank of the mechanic’s or contractor’s lien is declared, in so far as it comes in competition with other liens (and it is made superior to all liens not therein excepted), there is no provision that the lien of a materialman shall be superior to title acquired without notice of the existence of such lien, whether the conveyance be absolute or merely for the purpose of securing a debt,” and on page 793 it is said: “ But one who purchases the property while the work is in progress, with knowledge of the contract and notice of the contractor’s claim of lien, though imperfect at the time, must be held to take the property subject to the lien, provided the contract is completed and the lien is declared and enforced within the time and as prescribed by the statute.” It will thus be seen that that case and the one under consideration are entirely different. In this case the trust company obtained title to the property prior to any work by Elmore, and the court did not err in striking the amendment to the intervention filed by Paul Elmore, or in refusing to allow him to become a party to the rule, or in awarding the funds to the Southern Bank & Trust Company.